Citation Nr: 1539406	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  13-14 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for right trochanter bursitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to November 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2015, the Veteran testified at a Board hearing in Washington, D.C., before the undersigned.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At her Board hearing, the Veteran testified that she had received outpatient treatment at the Pensacola VA facility; however, there are no VA records post-dating April 2012.  In addition, she indicated that she had constant dull and aching right hip pain which limited her right hip motion.  She used Ibuprofen, a heating pad, and ice packs for relief.  The Veteran, as a nurse, is particularly competent to make assessments regarding her pain.  She stated that her symptoms had worsened since her last examination in 2011 and that she was willing to report for a new examination.  

In light of the foregoing, her VA records should be obtained and she should be afforded a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all clinical records of the Veteran's treatment at the Pensacola VA medical facility dated from April 2012.  


2.  Schedule the Veteran for a VA examination to determine the nature and extent of her service-connected right hip trochanter bursitis.  The examiner should review the record prior to examination.  If pain or any other factor, including repetitive motion, limit motion at any point, that should be so indicated.  The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for right hip joint impairment.  The DBQ should be filled out completely as relevant.  Any opinions expressed by the examiner must be accompanied by a complete rationale.  

3.  Review the medical report obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

